Citation Nr: 1609405	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-00 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected right knee sprain with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Veteran served on active duty from April 1958 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for a back condition and declined to reopen claims for service connection for left and right knee disabilities.  The Veteran timely perfected an appeal of these issues.

During the pendency of the appeal, in December 2009, the RO granted service connection for right knee sprain and DJD and left knee DJD, and assigned 10 percent ratings for both disabilities, effective from March 19, 2007.  As the award of service connection was a full grant of the benefits sought on appeal and the Veteran has not disputed the ratings or effective date assigned for those disabilities, such issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to appear for a Travel Board hearing scheduled on January 28, 2016.  On the day of the scheduled hearing, the Veteran's representative contacted the AOJ advising them that the Veteran called and stated he was in the hospital and requested that the hearing be rescheduled.  The Veteran also reported that, while he initially requested a Travel Board hearing, he was amendable to having a video-conference hearing.  In light of the Veteran's immediate request to reschedule the missed Travel Board hearing, the Board accepts the Veteran's report of being in the hospital as sufficient good cause to grant his request to reschedule his Board hearing.  38 C.F.R. § 20.1304 (2015).  See generally Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009); Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (describing the VA adjudication system as "paternalistic" and "uniquely pro-claimant" in nature).

As the RO schedules Board video-conference hearings, a remand is appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video-conference hearing before the Board at the earliest available opportunity.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




